Citation Nr: 0900495	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for PTSD.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDINGS OF FACT

1.  The veteran's alleged inservice stressors have not been 
verified.  

2.  The veteran has an acquired psychiatric disability that 
is the result of his service connected arteriosclerotic heart 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  The criteria of service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The veteran contends that he suffers from PTSD as a result of 
events that occurred during his service between 1980 and 
1982.  He also contends that he suffers from depression as 
the result of his service connected heart disease.  

In general, establishing service connection for a disability 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

PTSD

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The veteran has alleged that several events occurred during 
service that resulted in PTSD.  Before discussing all of his 
alleged stressors, the Board will concentrate on those 
stressors upon which diagnoses of PTSD have been rendered.  

First, during an April 2003 VA mental disorders examination, 
he reported an incident as occurring in 1983 while serving 
aboard the U.S.S. Kitty Hawk, an aircraft carrier.  According 
to the veteran, his job aboard the Kitty Hawk was to examine 
all parts of an aircraft between flights of that aircraft.  
He reported that on one occasion his supervisor decided that 
the inspection would not be completed before the next flight.  
He went on to state that the plane became unmanageable during 
flight, the pilot and copilot bailed out, and the pilot was 
injured.  He also reported that he then punched his 
supervisor.  The veteran stated that the supervisor did not 
retaliate because, the veteran believes, "[h]e knew he had 
it coming."  The examiner diagnosed the veteran with PTSD.  

A December 2003 VA mental health assessment contains the 
veteran's report of the stressor reported in April 2003 and 
an additional stressor.  As to this additional stressor, the 
veteran reported that there was an incident in which a flight 
deck worker was killed by an exploding aircraft and the 
veteran retrieved body parts on the deck and placed them in a 
body bag.  PTSD is listed as one of the Axis I diagnoses. 

In November 2004, the veteran attended a Decision Review 
Officer informal conference to discuss his claims.  Of record 
is a report of that conference which lists three stressors.  

First, that in March 1984, while assigned to a fighter 
squadron, VF 111, the veteran witnessed and responded to an 
individual who was injured on the flight line when a plane 
ran over him, severing one of his legs below the knee.  

Second, the incident described above involving the pilot and 
copilot ejecting from an aircraft, sometime in early 1980.  
However, this account has the front of the plane engulfed in 
flames as it made the final approach, and that the injury to 
the pilot ended the pilot's career.  

Third, that sometime in 1982, while aboard the Kitty Hawk, an 
aircraft landing on the deck clipped the wing of a parked 
aircraft.  This allegedly caused the canopy of one of the 
aircraft to fatally strike a sailor who bore the same last 
name as the veteran.  The veteran alleged that he was one of 
those responsible for cleaning up.  

Service treatment records and service personnel records make 
no mention of any of these alleged stressors.  While there 
are reports of anxiety and nervous trouble during service, 
those reports come immediately after the veteran suffered a 
myocardial infarction in March 1991 and, as explained in the 
section of this decision addressing his claim for service 
connection for an acquired psychiatric disability, were found 
by a psychiatrist during service to be an appropriate 
reaction to suffering a myocardial infarction.  

In December 2005, the RO requested verification of these 
three alleged stressors from the U.S. Armed Services Center 
for Unit Records Research (CURR).  A CURR reply dated in 
February 2007 indicated that the alleged stressors were not 
verified.  

As to the incident reported as occurring in 1980, the CURR 
response indicated three incidents in that time frame.  In 
December 1979, an aircraft fell into the sea immediately 
after catapult launch.  The crew was not recovered.  In 
August 1980, an aircraft crashed during carrier 
qualifications, and in November 1980, an aircraft broke loose 
in the hanger bay and fell into the sea.  

None of these documented events correspond with the events 
alleged by the veteran.  The December 1979 crash involved the 
loss of the aircrew, the August 1980 crash occurred in August 
1980, not in early 1980, and the November 1980 event did not 
involve a flight.  

As to the alleged death in 1982, a history submitted by the 
Kitty Hawk made no mention of one aircraft clipping another 
or (most importantly) of the death of an individual with the 
same name as the veteran.  Ship logs were not available from 
that year.  

As to the incident alleged to have occurred in 1984, the 
history submitted by the Kitty Hawk documented the occurrence 
of accidents aboard ship that year including a squadron 
member blown off the deck by a jet exhaust, a mass casualty 
drill, and a member of another squadron sucked into a jet 
intake.  CURR reported that "[w]e are unable to locate 
documentation concerning an individual being run over 
resulting in his legs being severed."  

The CURR report provides evidence against the veteran's claim 
for service connection for PTSD because the report shows that 
service department records do not verify the occurrence of 
the veteran's alleged inservice stressors.  Taken into 
consideration by the Board is the statement that the Kitty 
Hawk history showed only the three reported incidents.  The 
Board is aware that the veteran identified his stressor as 
occurring "while assigned to VF 111, Miramar, San Diego 
California" and as having occurred on the flight line.  The 
Board has considered that this could have meant that the 
alleged incident occurred on land rather than on board the 
Kitty Hawk, to which VF 111 was attached.  However, the CURR 
report does not limit its response to the Kitty Hawk history; 
the report stated "[w]e are unable to locate documentation 
concerning an individual being run over resulting in his legs 
being severed."  The December 2005 request for verification 
specifically stated that the veteran was assigned to VF 111 
U.S.S. Kitty Hawk at Miramar, San Diego, and specified the 
date including March 1984.  The Board finds that the CURR 
response shows that there was no such injury or event 
documented in any service records or information.  

Beyond the above, the veteran's reports of stressors are 
inherently not credible.  His PTSD diagnoses were based on 
two events.  One, the alleged ejection of a pilot and copilot 
from an aircraft that he had been performing an inspection of 
prior to the alleged crash.  He described the problem in 
flight as the aircraft becoming unmanageable.  But the DRO 
conference report description of the alleged incident, a 
report signed by the veteran, is that the front of the 
aircraft was in flames upon its final approach.  There is a 
considerable difference between an aircraft becoming 
"unmanageable" and an aircraft in flames.  His enhancement 
of this alleged incident is evidence that the report is not 
credible.  

As noted above, the veteran's statements are not always clear 
and often not always consistent with prior statements.  The 
Board finds that these many statements, with these many 
different histories, provide evidence, overall, against this 
claim. 

For example, the veteran's single report, during the December 
2003 clinical PTSD assessment, of an incident where a deck 
worker was killed by an exploding aircraft and the veteran 
had to retrieve body parts detracts from his credibility.  
Simply stated, that fact that he mentions this alleged 
incident nowhere else in the record, including during the VA 
mental disorders examination in April 2003 or during the DRO 
conference, makes no sense.  If such a dramatic incident had 
occurred it is extremely likely that the veteran would have 
reported the incident during the examination or the 
conference.  

In short, none of the veteran's alleged inservice stressors 
have been verified.  The February 2007 CURR report 
sufficiently demonstrates that records of the service 
department cannot and do not verify these stressors.  There 
is no other evidence of record that corroborates the 
veteran's account of these alleged non-combat stressors.  

Lacking verification of an inservice stressor, the veteran's 
claim for service connection for PTSD must be denied.  All 
evidence of record is against the veteran's claim.  His own 
report of an inservice stressor cannot sustain a grant of 
service connection for PTSD.  Hence, his appeal as to this 
issue must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Acquired psychiatric disorder

The veteran claims that his service connected heart 
disability has caused an acquired psychiatric disorder (i.e. 
a psychiatric disorder other than PTSD) which he describes as 
depression.  Service connection for arteriosclerotic heart 
disease has been in effect since April 1, 1992, the day after 
the date that the veteran was discharged from active service.  

In addition to the theories of entitlement to service 
connection already explained, service connection may be 
established if the claimed disability is the result of or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).  
This is referred to as "secondary service connection."  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice connected disease or 
injury is said to have been aggravated by the service 
connected disease or injury.  In cases of aggravation of a 
veteran's nonservice connected disability by a service 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.

The September 2006 revision left substantively unaffected 
those subsections of  § 3.310 that address service connection 
of a disability based on causation, as opposed to aggravation 
of the disability by an already service connected disability.  
As the revision does not affect the outcome of this decision, 
there is no reason to determine which version is applied.

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing medical opinion evidence.  See Nieves-
Rodriguez, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008).  In 
that case, the Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. slip op. at 9.  

Service treatment records show that the veteran suffered a 
myocardial infarction in March 1991.  A note dated in April 
1991 documented that the veteran's spouse had reported that 
he was having nightmares, fatigue, constipation, and numbness 
in his hands, and that she had expressed concerns that the 
veteran may need counseling.  In a psychiatric consult report 
from three days later, a psychiatrist found that the veteran 
had no significant psychopathology or prominent dysfunction.  
Rather, he found that the veteran was experiencing 
appropriate concern and anxiety associated with a potentially 
life threatening event.  

The service treatment records are evidence against the 
veteran's claim because these records tend to show that the 
veteran's heart disease did not result in any psychiatric 
pathology but rather that his response to his heart attack 
was a normal and appropriate response.  

May 2002 VA outpatient treatment notes document that the 
veteran had increased stress related to an upcoming 
inspection at work and legal matters involving divorce and 
custody issues.  He also reported that he did not have chest 
pains or palpitations and that exercise relieved his stress.  

This is evidence that any stress the veteran experienced was 
not due to his service connected heart disability, but rather 
to other circumstances.  More importantly, this is evidence 
only that the veteran was experiencing stress, not that he 
had a psychiatric disability.  

In April 2003, the veteran underwent the VA mental disorders 
examination referred to in the section addressing his claim 
for service connection for PTSD.  This examination included 
an interview with the veteran and a review of the veteran's 
medical history.  The examiner reported that the veteran had 
a slightly depressed face, but, on obtaining a history, 
further symptoms were discovered that convinced the examiner 
that the psychiatric disability from which the veteran 
suffered was PTSD.  

The history reported in this examination report is 
chronologically disjointed.  First, the examiner reported 
that the veteran had a heart attack at age 30, (which 
corresponds to service records of a myocardial infarction in 
1991), and was initially sad over the loss of his career due 
to his heart attack.  The examiner follows this with a 
statement that the veteran gradually recovered, and in 1983 
experienced traumatic events aboard the U.S.S. Kitty Hawk.  
He goes on to recount the veteran's report of his inservice 
stressor involving a pilot ejecting from an aircraft upon 
which the veteran had previously performed maintenance.  Also 
stated, is that the veteran had recently been discharged from 
his job at the Post Office due to angina.  The veteran's 
symptoms were recorded, including his reports of nightmares 
involving hand grenades exploding on ship.  

Significantly, the examiner described the veteran as having 
depression and anxiety and as feeling frightened over a 
possible upcoming heart surgery.  Under the diagnosis section 
of the examination report, the examiner listed an Axis I 
diagnosis as PTSD, and Axis II diagnosis as mild alcohol 
abuse, and an Axis III diagnosis as "[s]ee medical chart."  

This examination report is evidence against the veteran's 
claim for service connection for an acquired psychiatric 
disability only in the sense that the examiner attributed his 
symptoms to another diagnosis, that of PTSD.  The examiner 
based this diagnosis on the veteran's account of inservice 
stressors.  Not only have the veteran's reported stressors 
not been verified, even after research through CURR, but as 
explained above, the Board finds his reports of those 
stressors to lack credibility. This lack of credibility as to 
the veteran's report of his stressors does not necessarily 
render all of his statements incredible, particularly in this 
case where, as explained below, the veteran has reported for 
emergency treatment for what he believed to be a heart attack 
but which clinicians found to be the result of psychiatric 
symptoms.  

The Board assigns only minimal weight to this examination 
report, to the extent that the report is unfavorable to the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Clearly, the examiner found the 
veteran to be depressed and to suffer from psychiatric 
disease.  That he diagnosed PTSD and no other psychiatric 
disease does not negate the findings of depression and 
anxiety.  Rather, his explanation for diagnosing PTSD was 
that this was a more accurate diagnosis to which to attribute 
the veteran's depression and anxiety.  

Significantly, the examiner provided that there was some 
evidence of depression and anxiety and the veteran was 
frightened at the prospect of another heart surgery.  To that 
extent, and to the extent that the examiner did not find the 
veteran to merely be experiencing normal reactions, the 
report is evidence favorable to the veteran's claim for 
service connection for an acquired psychiatric disorder.  

VA treatment record provide additional evidence, both 
favorable and unfavorable to a grant of service connection 
for an acquired psychiatric disorder as secondary to the 
veteran's service connected heart disability.  July 2004 
notes document that the veteran had requested anti-anxiety 
medication when he presented at a VA emergency room with 
chest pains.  A series of notes framing that report in time, 
show that the veteran had mistaken panic attacks for heart 
attacks.  These notes draw a cause and effect relationship in 
the opposite direction from that asserted by the veteran.  
Rather than the veteran's heart disability causing 
psychiatric symptoms, these notes provide that the veteran's 
anxiety attacks included chest pains which he misinterpreted 
as heart symptoms.  However, the notes clearly show that the 
veteran's psychiatric symptoms are intertwined with his heart 
disability.  

Those July 2004 VA treatment notes also provided that the 
veteran suffered anxiety due to his mother's medical 
condition and his father's death.  These notes provide 
different assessments, including PTSD and major depressive 
disorder.  Therefore, the July 2004 notes tend to confirm 
that the veteran suffers from a psychiatric disability other 
than or in addition to PTSD.  Again, the notes are evidence 
both favorable and unfavorable to his claim because not only 
is his heart disability implicated in the diagnoses but so 
are other life events.  

An October 2004 psychiatry medication management note 
documented that the veteran had stopped a trial of Ritalin 
because he did not feel right on the medication, but that his 
attentional deficits had returned.  This note contains an 
assessment of PTSD and Attention Deficit Hyperactivity 
Disorder (ADHD).  There is no indication that the veteran's 
ADHD is the result of his heart disability.  Hence, other 
than providing that the veteran suffers from a psychiatric 
disability in addition to his PTSD, this note is neither 
favorable nor unfavorable to a finding that an acquired 
psychiatric disability was caused by or aggravated by his 
service connected heart disability.  

Notes from May 2007 also contained the veteran's report that 
he was negative for a depression screen.  Notes from August 
2007, signed by a psychiatrist, report that the veteran had 
suffered from an exacerbation of diurnal anxiety and 
nocturnal insomnia with the progression of his mother's 
terminal illness, but that he denied depression and had 
suffered frequent panic attacks.  The veteran also reported 
difficulty in distinguishing panic attacks from angina.  
Significantly, the psychiatrist assessed the veteran as 
suffering from PTSD and panic disorder.  Again, this evidence 
shows that the veteran has a psychiatric disability 
irrespective of his PTSD but provides an unclear picture as 
to the contribution of his heart disease to that disability.  

Evidence clearly favorable to the veteran's claim that he 
suffers from an acquired psychiatric disability as the result 
of his service connected heart disability is found in January 
2003 VA treatment notes.  Those notes include a diagnosis of 
anxiety disorder, not otherwise specified, and explain that 
diagnosis as follows:  

Very high functioning pt. who is having 
attention/ concentration problems and 
also anxiety related to numerous 
stressors, including heart problems, work 
stress, financial stress, dealing with 
fallout from a recent divorce, recent 
death of his father, and his mother's 
recent diagnosis of end-stage renal 
disease and beginning of dialysis.  Pt. 
has two stents placed in two arteries of 
his heart, and they are collapsing.  He 
is having chest pains from this and must 
take nitroglycerin 3 / 4 times per week.  
He is likely to need a CABG (coronary 
artery bypass graft) procedure at some 
point.  He is anxious by this and by all 
the other stressors.  He has had panic 
attacks in the past 6 - 7 years, most 
recently last November.  These include 
sxs of heart racing, SOB (shortness of 
breath), sweating, headaches, and 
depersonalization. 

This note is evidence favorable to the veteran's claim.  
Although the note describes several conditions that were 
contributing to the veteran's anxiety disorder, one of those 
conditions was his service connected heart disability.  This 
evidence tends to show that the veteran does have an acquired 
psychiatric disability and that the disability is related to 
his service connected heart disease.  Additionally, the 
record was based on sufficient facts and data both gleaned 
from the veteran and in agreement with the evidence in the 
claims file.  The clinician was a psychology intern and the 
note was cosigned by a Ph.D. psychologist.  The note is 
detailed and logical.  Hence, the Board affords significant 
weight to this evidence.  

More evidence favorable to the veteran's claim is a December 
2003 mental health assessment which provides diagnoses of 
PTSD and chronic adjustment disorder, with depression.  Other 
findings in this assessment indicate the veteran's health as 
an acute stressor.  June 2005 VA treatment notes includes the 
veteran's subjective complaint that he suffers from 
intermittent anxiety related to a heart condition.  This is 
evidence favorable to his claim.  

Overall, the evidence explained above shows that the veteran 
suffers from a psychiatric disability irrespective of PTSD.  
As to whether his acquired psychiatric disorder was caused by 
his service connected heart disability, the Board finds the 
evidence in equipoise.  

On one hand, it could be said that the evidence shows that 
the veteran's acquired psychiatric disability is related to 
other factors or that his symptoms aggravate his heart 
condition.  On the other hand, the evidence, overall, shows 
that the veteran's acquired psychiatric disability is 
inseparable from his service connected heart disease.  There 
are enough medical statements of record, including the April 
2003 examination report, for the Board to conclude that 
further development of evidence, such as another examination 
or another professional opinion, would do little in the way 
of clarifying the relationship between his heart disability 
and his acquired psychiatric disability.  

After careful consideration, the Board finds that this case 
is one where the evidence is in equipoise as to whether the 
veteran's acquired psychiatric disorder was caused by his 
service connected heart disability or, alternatively 
aggravated by his service connected heart disability.  The 
Board need not consider the issue of aggravation because 
reasonable doubt must be resolved in favor of the veteran as 
to the issue of whether his service connected heart 
disability caused his acquired psychiatric disability.  
Hence, service connection for an acquired psychiatric 
disability must be granted.  

The nature and extent of the disorder solely related to 
depression associated with his heart disability (and whether 
the veteran's has another distinct psychiatric problems not 
related to service or his heart disability) is not before the 
Board at this time. 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in March 2003, September 2003, 
May 2004, and March 2006.  Together these letters fully 
addressed all three notice elements.  Only the March 2003 
letter was sent prior to the initial RO decision in this 
matter.  The veteran's claim only requested service 
connection for an acquired psychiatric disability as 
secondary to his service connected heart disease.  The March 
2003 letter informed the veteran that the evidence must show 
a connection between his claimed psychiatric disability and 
his service connected disability.  That letter did not inform 
the veteran of his and VA's duties in obtaining evidence or 
of how VA assigns effective dates and disability ratings in 
the event that service connection is granted.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in September 2003, May 2004, and March 
2006.  The September 2003 letter informed the veteran of the 
requirements to substantiate a claim for PTSD.  The May 2004 
letter informed the veteran of the evidence necessary to 
substantiate both of his claims, and of his and VA's 
respective duties in obtaining evidence.  The March 2006 
letter provided the veteran with notice as to how VA assigns 
disability ratings and effective dates in the event that a 
claim is granted.  Together these letters fully addressed all 
three notice elements.  

Although these latter notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2008, after the notice was provided.  

Furthermore, the Board has granted service connection for an 
acquired psychiatric disorder, the benefit sought by the 
veteran in the only claim that he filed with VA, the RO 
having inferred his claim for service connection for PTSD.  
It is the claim which VA receives from the veteran that 
triggers VCAA notice requirements.  38 U.S.C.A. § 5103(a).  
As that claim has been granted and the veteran still has the 
opportunity to disagree with the disability rating or 
effective date that the RO assigns, it is difficult to see 
how any notice error in this case could be other than 
harmless error.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records and VA treatment records and obtained 
results of research from CURR regarding the veteran's alleged 
inservice stressors.  An appropriate VA examination was 
provided to the veteran in April 2003.  

VA treatment notes from January 2003 document the veteran's 
report that he received counseling during service and while 
working in his position with the U.S. Post Office post 
service.  He indicated that this counseling had to deal with 
adjustment to a different lifestyle and, later, with his 
divorce.  Of note is that the veteran's lifestyle changed 
when he retired from the military and, as reported by the 
veteran in a June 2001 statement, he was divorced in February 
2000.  These records are therefore not pertinent to his 
claims on appeal.  Validity is added to this determination by 
the veteran's own decision to not ask VA to obtain these 
records and by his failure to identify the records as 
pertinent to his appeal.  VA has no duty to obtain records 
unless such records are identified as relevant to a veteran's 
claim.  See 38 U.S.C.A. § 5103A(b).  Hence, VA has met its 
duty to assist the veteran in obtaining relevant evidence.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


